UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10 General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 Commission file number CHINA TIMBER WORK ENTERPRISE INC. (Exact Name of Small Business Issuer in its Charter) Delaware 75-3269180 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) Room 405, 4/F.,Wing Ming Industrial Centre 15 Cheung Yue Street, Cheung Sha Wan, Kowloon, Hong Kong (Address of Registrant's Principal Executive Offices) (Zip Code) Wong Wa Kei Anthony Room 405, 4/F.,Wing Ming Industrial Centre 15 Cheung Yue Street, Cheung Sha Wan Kowloon, Hong Kong (852) (Name, Address and Telephone Issuer's telephone number) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common
